OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: April 30 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. WCM Focused International Growth Fund Reporting Period: July 1, 2011 through June 30, 2012 FORM N-PX - PROXY VOTING RECORD REQUIREMENTS Issuer's Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal Type Voted Vote Cast For/Against Management 1 Teva Pharmaceutical Industries Limited TEVA 9/19/2011 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2011 Y For For 2 Teva Pharmaceutical Industries Limited TEVA 9/19/2011 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 REDUCTION OF SHARE CAPITAL Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 TO THE BOARD OF DIRECTORS RE-ELECTION OF WILLIAM BRODY, M.D., PH.D., FOR A TWO-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 RE-ELECTION OF SRIKANT DATAR, PH.D., FOR A THREE-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 RE-ELECTION OF ANDREAS VON PLANTA, PH.D., FOR A THREE-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 RE-ELECTION OF DR. ING. WENDELIN WIEDEKING FOR A THREE-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 RE-ELECTION OF ROLF M. ZINKERNAGEL, M.D., FOR A TWO-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 ELECTION OF DIMITRI AZAR, M.D., FOR A THREE-YEAR TERM Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 APPOINTMENT OF THE AUDITOR Y For For Teva Pharmaceutical Industries Limited TEVA 9/19/2011 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Y Abstain INFOSYS TECHNOLOGIES LIMITED INFY 10/18/2011 ORDINARY RESOLUTION TO REVOKE THE RESOLUTION PASSED BY THE SHAREHOLDERS AT THE ANNUAL GENERAL MEETING HELD ON JUNE 12, Y Against INFOSYS TECHNOLOGIES LIMITED INFY 10/18/2011 SPECIAL RESOLUTIONS TO APPROVE A RESTRICTED STOCK UNITS PLAN 2011 ("2") AND TO GRANT RESTRICTED STOCK UNITS ("RSUS") THEREUNDER TO "ELIGIBLE EMPLOYEES" OF THE COMPANY. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 10/18/2011 SPECIAL RESOLUTION TO APPROVE GRANT OF RSUS UNDER THE 2"ELIGIBLE EMPLOYEES' OF THE SUBSIDIARY COMPANIES. Y For For ACE Limited ACE H0023R105 1/9/2012 APPROVAL OF AMENDMENT TO INCREASE DIVIDENDS FROM LEGAL RESERVES Y For For Novartis AG NVS 66987V109 2/14/2012 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2011 Y For For Novartis AG NVS 66987V109 2/14/2012 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Y For For Novartis AG NVS 66987V109 2/14/2012 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Y For For Novartis AG NVS 66987V109 2/14/2012 REDUCTION OF SHARE CAPITAL Y For For Novartis AG NVS 66987V109 2/14/2012 TO THE BOARD OF DIRECTORS RE-ELECTION OF WILLIAM BRODY, M.D., PH.D., FOR A TWO-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 RE-ELECTION OF SRIKANT DATAR, PH.D., FOR A THREE-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 RE-ELECTION OF ANDREAS VON PLANTA, PH.D., FOR A THREE-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 RE-ELECTION OF DR. ING. WENDELIN WIEDEKING FOR A THREE-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 RE-ELECTION OF ROLF M. ZINKERNAGEL, M.D., FOR A TWO-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 ELECTION OF DIMITRI AZAR, M.D., FOR A THREE-YEAR TERM Y For For Novartis AG NVS 66987V109 2/14/2012 APPOINTMENT OF THE AUDITOR Y For For Novartis AG NVS 66987V109 2/14/2012 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Y Abstain COCA-COLA FEMSA, S.A.B DE C.V. KOF 3/20/2012 ELECTION OF MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. Y Against ARCOS DORADOS HOLDINGS INC ARCO G0457F107 4/9/2012 CONSIDERATION AND APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011, THE INDEPENDENT REPORT OF THE EXTERNAL AUDITORS ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AND THE NOTES CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011. Y For For ARCOS DORADOS HOLDINGS INC ARCO G0457F107 4/9/2012 APPOINTMENT AND REMUNERATION OF ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. Y For For ARCOS DORADOS HOLDINGS INC ARCO G0457F107 4/9/2012 ELECTION OF MR. WOODS STATON AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. Y Against Against ARCOS DORADOS HOLDINGS INC ARCO G0457F107 4/9/2012 ELECTION OF MR. GERMAN LEMONNIER AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. Y Against Against ARCOS DORADOS HOLDINGS INC ARCO G0457F107 4/9/2012 ELECTION OF A THIRD NOMINEE AS CLASS I DIRECTOR OF BOARD, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF ANNUAL MEETING HELD IN YEAR 2015, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 TO EXAMINE AND VOTE THE MANAGEMENT REPORT, FINANCIAL STATEMENTS AND OTHER DOCUMENTS RELATIVE TO THE FISCAL YEAR ENDING DECEMBER 31, 2011, AND TO DELIBERATE ON ALLOCATION OF RESULT. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 RATIFY THE DISTRIBUTION OF SHAREHOLDERS REMUNERATION AS DECIDED BY BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 TO ELECT THE FISCAL COUNCIL / AUDIT COMMITTEE, AS DESCRIBED IN THE PROPOSAL OF THE BOARD OF DIRECTORS, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 RATIFY THE ELECTION OF AN ALTERNATE MEMBER OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 TO ESTABLISH THE ANNUAL AND AGGREGATE COMPENSATION FOR MEMBERS OF MANAGEMENT AND THE FISCAL COUNCIL. Y Against Against BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 PROPOSED REFORM OF THE BYLAWS, AS DESCRIBED IN THE PROPOSAL OF THE BOARD, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For BRF -BRASIL FOODS S.A. BRFS 10552T107 24-Apr-2012 EXTEND THE COMPENSATION PLAN BASED ON ACTIONS AND REGULATION OF THE OPTIONS TO ANOTHER LEVELS OF EXECUTIVES OF BRF-BRASIL FOODS SA; WITHOUT ADDITIONAL DILUTION, AS DESCRIBED IN THE PROPOSAL OF THE BOARD OF DIRECTORS, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012. Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 1 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 2 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 3 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 4 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 5 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 6 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 7 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 8 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 9 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 10 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 11 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 12 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 Election of Director 13 Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 APPOINTMENT OF KPMG LLP AS AUDITORS Y For For CANADIAN NATIONAL RAILWAY COMPANY CNI 24-Apr-2012 NON-BINDING ADVISORY RESOLUTION TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR, THE FULL TEXT OF WHICH RESOLUTION IS SET OUT ON P. 6 OF THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 1 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 2 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 3 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 4 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 5 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 6 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 7 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 8 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 9 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 10 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 Election of Director 11 Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 TO APPROVE THE PERFORMANCE MEASURES UNDER THE 2(AS AMENDED EFFECTIVE FEBRUARY 7, 2012) TO PRESERVE THE TAX DEDUCTIBILITY OF AWARDS UNDER THE PLAN. Y For For COCA-COLA ENTERPRISES INC. CCE 19122T109 24-Apr-2012 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 Election of Director 1 Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 Election of Director 2 Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 Election of Director 3 Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 Election of Director 4 Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS LAZARD LTD'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 AND AUTHORIZATION OF LAZARD LTD'S BOARD OF DIRECTORS, ACTING BY THE AUDIT COMMITTEE, TO SET THEIR REMUNERATION. Y For For LAZARD LTD LAZ G54050102 24-Apr-2012 NON-BINDING ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION. Y Against Against ABB LTD ABB 26-Apr-2012 APPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2011 Y For For ABB LTD ABB 26-Apr-2012 CONSULTATIVE VOTE ON THE 2011 REMUNERATION REPORT Y For For ABB LTD ABB 26-Apr-2012 DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT Y For For ABB LTD ABB 26-Apr-2012 APPROPRIATION OF AVAILABLE EARNINGS AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: ROGER AGNELLI Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: LOUIS R. HUGHES Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: HANS ULRICH MARKI Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHEL DE ROSEN Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: MICHAEL TRESCHOW Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: JACOB WALLENBERG Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: YING YEH Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: HUBERTUS VON GRUNBERG Y For For ABB LTD ABB 26-Apr-2012 RE-ELECTION OF THE AUDITORS Y For For COMPANHIA DE BEBIDAS DAS AMERICAS-AMBEV ABV 20441W203 27-Apr-2012 ELECTION OF THE MEMBERS OF THE COMPANY'S FISCAL COUNCIL AND THEIR RESPECTIVE ALTERNATES. Y Abstain ARM HOLDINGS PLC ARMH 03-May-2012 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO DECLARE A FINAL DIVIDEND Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO APPROVE THE REMUNERATION REPORT Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT WARREN EAST AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT ANDY GREEN AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT LARRY HIRST AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT MIKE INGLIS AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT MIKE MULLER AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT TIM SCORE AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT SIMON SEGARS AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-ELECT YOUNG SOHN AS A DIRECTOR Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO DISAPPLY PRE-EMPTION RIGHTS Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Y For For ARM HOLDINGS PLC ARMH 03-May-2012 TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Y Against ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: MICHAEL G. ATIEH Y For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: MARY A. CIRILLO Y For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: THOMAS J. NEFF Y For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE ANNUAL REPORT Y For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Y For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Y For For ACE LIMITED ACE H0023R105 16-May-2012 ALLOCATION OF DISPOSABLE PROFIT Y For For ACE LIMITED ACE H0023R105 16-May-2012 DISCHARGE OF THE BOARD OF DIRECTORS Y For For ACE LIMITED ACE H0023R105 16-May-2012 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Y For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 16-May-2012 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, Y For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Y For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES Y For For ACE LIMITED ACE H0023R105 16-May-2012 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Y Against Against ACE LIMITED ACE H0023R105 16-May-2012 AMENDMENT TO THE ACE LIMITED EMPLOYEE STOCK PURCHASE PLAN Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 Election of Director 1 Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 Election of Director 2 Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 APPOINTMENT OF PRICEWATERHOUSECOOPERS AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF NAMED EXECUTIVE OFFICERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN CD&A, AND COMPENSATION OF NAMED EXECUTIVE OFFICERS, INCLUDING COMPENSATION TABLES EVERY ONE, TWO OR THREE YEARS. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. Y Abstain CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT THE TIME THE ANNUAL MEETING STARTS. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE). Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. Y For For CORE LABORATORIES N.V. CLB N22717107 16-May-2012 TO APPROVE AND RESOLVE AMENDMENTS TO THE CORE LABORATORIES N.V. ARTICLES OF ASSOCIATION IN CONNECTION WITH THE DECISION TO LIST THE COMPANY'S SHARES ON THE NYSE EURONEXT IN AMSTERDAM AND FOR OTHER REASONS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 1 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 2 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 3 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 4 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 5 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 6 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 7 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 8 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 9 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 10 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 11 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 12 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 Election of Director 13 Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Y For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO RECEIVE, CONSIDER AND ADOPT THE BALANCE SHEET AS AT MARCH 31, 2012, THE PROFIT AND LOSS ACCOUNT FOR THE YEAR ENDED ON THAT DATE AND THE REPORT OF THE DIRECTORS & AUDITORS THEREON. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO DECLARE THE FINAL AND SPECIAL DIVIDEND FOR THE FINANCIAL YEAR ENDED MARCH 31, 2012. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT A DIRECTOR IN PLACE OF S. GOPALAKRISHNAN, WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT A DIRECTOR IN PLACE OF K.V. KAMATH, WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT A DIRECTOR IN PLACE OF DAVID L. BOYLES, WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT A DIRECTOR IN PLACE OF PROF. JEFFREY S. LEHMAN, WHO RETIRES BY ROTATION AND, BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT AUDITORS TO HOLD OFFICE FROM THE CONCLUSION OF THIS ANNUAL GENERAL MEETING UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AND TO FIX THEIR REMUNERATION. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT ANN M. FUDGE AS A DIRECTOR, LIABLE TO RETIRE BY ROTATION. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT V. BALAKRISHNAN AS A DIRECTOR, LIABLE TO RETIRE BY ROTATION AND ALSO AS A WHOLE-TIME DIRECTOR. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT ASHOK VEMURI AS A DIRECTOR, LIABLE TO RETIRE BY ROTATION AND ALSO AS A WHOLE- TIME DIRECTOR. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 TO APPOINT B.G. SRINIVAS AS A DIRECTOR, LIABLE TO RETIRE BY ROTATION AND ALSO AS A WHOLE- TIME DIRECTOR. Y For For INFOSYS TECHNOLOGIES LIMITED INFY 09-Jun-2012 REMUNERATION IN THE FORM OF COMMISSION FOR NON-EXECUTIVE DIRECTORS. Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 TO ACCEPT 2 STATEMENTS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2011 PROFITS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 TO REVISE THE ARTICLES OF INCORPORATION Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 TO REVISE THE RULES FOR ELECTION OF DIRECTORS Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 1 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 2 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 3 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 4 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 5 Y Abstain TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 6 Y For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 7 Y Abstain TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 8 Y Abstain TAIWAN SEMICONDUCTOR MFG. CO. LTD. TSM 12-Jun-2012 Election of Director 9 Y For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012
